MEMORANDUM**
Francisco Canales-Carrazco appeals from the sentence imposed for his guilty-plea conviction for conspiracy to commit hostage taking, in violation of 18 U.S.C. §§ 871, 1203(a), hostage taking, in violation of 18 U.S.C. § 1203(a), and use and possession of a firearm in the commission of a violent crime, in violation of 18 U.S.C. § 924(c).
We remand to the district court for reconsideration of appellant’s sentence in light of United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir.2005) (en banc).
Appellant’s motion for appointment of Spanish language interpreter is denied.
Because the sentencing judge is no longer available in this case, we vacate the sentence and remand for a full resentencing hearing. See United States v. Sanders, 421 F.3d 1044, 1051-52 (9th Cir.2005).
SENTENCE VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.